O’Donnell, J.,
concurring.
{¶ 32} I concur in the judgment reversing the judgment of the court of appeals and remanding the cause so that the parties can submit evidence on the R.C. *7111.04 issue. If on remand the secretary of state either exercises his own authority to cast the tie-breaking vote or submits sufficient evidence to establish that he was absent or disabled and thus properly delegated this authority to his assistant secretary, the court of appeals might still issue the writ of prohibition based on its rationale that Brady sufficiently complied with the statutory certification requirements. For the following reasons, however, the court of appeals’ holding in this regard is flatly wrong and contrary to both the plain language of the statute and the long-standing precedent of this court.
{¶ 33} Given the proximity of the election, the court of appeals should not follow this erroneous path on remand. Because the majority opinion does not specifically address this issue, I include the following discussion.
R.C. 3513.31(D): Certification of Selection of Replacement Candidate
{¶ 34} The court of appeals held that Brady was entitled to extraordinary relief in prohibition because the secretary of state abused his discretion or clearly disregarded R.C. 3513.31(D) by voting to uphold the protests. The assistant secretary determined that the distriet-committee-meeting chairman and recording secretary had failed to comply with R.C. 3513.31(D), which specifies the following requirements for selecting and certifying a replacement party nominee in a district election within a county:
{¶ 35} “If a person nominated in a primary election as a party candidate for election at the next general election, whose candidacy is to be submitted to the electors of a district within a county, withdraws as that candidate or is disqualified as that candidate under section 3513.052 of the Revised Code, the vacancy in the party nomination so created may be filled by a district committee consisting of those members of the county central committee or, if so authorized, those members of the county executive committee in that county of a major political party that made the nomination at the primary election who represent the precincts or the wards and townships within the district, if the committee’s chairperson and secretary certify the name of the person selected to fill the vacancy by the time specified in this division, at a meeting called for that purpose. The district committee meeting shall be called by the chairperson of the county central committee or executive committee, as appropriate, who shall give each member of the district committee at least two days’ notice of the time, place, and purpose of the meeting. If a majority of the members of the district committee are present at the district committee meeting, a majority of those present may select a person to fill the vacancy. The chairperson and secretary of the district committee meeting shall certify in writing and under oath to the board of the county, not later than four p.m. of the seventy-sixth day before the day of the general election, the name of the person selected to fill the vacancy. The certification must be accompanied by the written acceptance of the nomination *8by the person whose name is certified. A vacancy that may be filled by an intermediate or minor .political party shall be filed in accordance with the party’s rules by authorized officials of the party. Certification must be made as in the manner provided for a major political party.” (Emphasis added.)
{¶ 36} R.C. 3513.31(D) thus requires that (1) the district-committee-meeting chairperson and secretary (2) certify in writing and under oath the name of the person selected to fill the vacancy (3) to the board of elections (4) by 4:00 p.m. on the 76th day before the election and (5) that the certification be accompanied by a letter of acceptance of the person so certified. In applying the plain language of the foregoing statute to the uncontroverted facts, it is manifest that none of the correspondence submitted met the specified requirements for a valid certification of Brady as a replacement nominee.
July 12, 2006 Letter from Dever to Dimora
{¶ 37} The July 12 letter from A. Steven Dever, chairman of the district committee meeting, to party chairman Jimmy Dimora did not comply with R.C. 3513.31(D) because it did not include a certification by the district-committee-meeting secretary, was not made under oath, was not directed to the board of elections, and was not accompanied by a letter of acceptance from Brady.
July 14 Letter from Dimora to the Board of Elections
{¶ 38} The July 14 letter from Dimora to the board did not comply with R.C. 3513.31(D) because Dimora was neither the district-committee-meeting chairperson nor the secretary, neither Dimora’s letter nor the enclosed July 12 letter from Dever to Dimora was sworn, neither letter included a certification by the district-committee-meeting secretary, the enclosed July 12 letter from Dever was not directed to the board, and there was no accompanying letter of acceptance by Brady.
August 21 Letter of Acceptance from Brady
{¶ 39} The August 21 letter of acceptance from Brady did not comply with R.C. 3513.31(D) because it did not accompany any certification by the district-committee-meeting chairperson and secretary to the board that Brady had been selected at the meeting.
August 22 Letter from Dimora and Pianka
{¶ 40} The August 22 letter from Dimora and Karen Pianka, which was submitted with the enclosed July 12 letter from Dever to Dimora, did not comply with R.C. 3513.31(D) because neither Dever nor any person designated as the secretary of the district committee meeting certified Brady’s selection under oath, and neither Dever nor the district-committee-meeting secretary certified the *9selection to the board of elections. Even if Dimora and Pianka’s letter could be construed to constitute the certification, there is no indication that either swore to the truth of the contents of their letter or the enclosed letters. Further, the letter was not sworn and notarized.
September 14 Affidavit of Dever
{¶ 41} The September 14 affidavit of Dever did not comply with R.C. 3513.31(D) because it was not filed by the deadline specified therein, which is by 4:00 p.m. on the 76th day before the pertinent election. August 23, 2006, was the 76th day before the November 7 election. The affidavit also did not include the certification of the district-committee-meeting secretary and was not accompanied by Brady’s letter of acceptance.
Liberal Construction
{¶ 42} The court of appeals appears to have conceded the district committee’s noncompliance with R.C. 3513.31(D) but concluded that under a liberal construction of the statute, no violation occurred.
{¶ 43} The court of appeals’ reliance on a liberal rule of construction of R.C. 3513.31(D) is misplaced. In construing election requirements, we have consistently held that “the settled rule is that election laws are mandatory and require strict compliance and that substantial compliance is acceptable only when an election provision expressly states that it is.” State ex rel. Ditmars v. McSweeney (2002), 94 Ohio St.3d 472, 476, 764 N.E.2d 971; see, also, State ex rel. Columbia Res. Ltd. v. Lorain Cty. Bd. of Elections, 111 Ohio St.3d 167, 2006-Ohio-5019, 855 N.E.2d 815, ¶ 42. Because the pertinent portion of R.C. 3513.31(D) does not expressly permit substantial compliance, it requires strict compliance.
{¶ 44} The pertinent provisions of R.C. 3513.31(D) are plain and unambiguous. Therefore, we must apply them as written rather than construe them. State ex rel. Canales-Flores v. Lucas Cty. Bd. of Elections, 108 Ohio St.3d 129, 2005-Ohio-5642, 841 N.E.2d 757, ¶ 27-28 (no need to liberally construe unambiguous election statutes); State ex rel. Wolfe v. Delaware Cty. Bd. of Elections (2000), 88 Ohio St.3d 182, 186, 724 N.E.2d 771 (no need to liberally construe an election statute whose meaning is unequivocal and definite).
{¶ 45} The cases cited by the court of appeals in support of its conclusion that R.C. 3513.31(D) must be liberally interpreted are distinguishable. Cf. State ex rel. Barth v. Hamilton Cty. Bd. of Elections (1992), 65 Ohio St.3d 219, 222, 602 N.E.2d 1130 (notice of meeting to select replacement nominee sufficiently specified the purpose of the meeting, as required by R.C. 3513.31, by stating that it would be held for “ ‘Consideration of Candidate Recommendations for the Primary Election Dated May 5, 1992,’ ” and that “ ‘recommendations of the Chair*10man of the Central Committee of the Hamilton County Republican Party [would] be considered for approval by the Executive Committee’ ”); State ex rel. Flex v. Gwin (1969), 20 Ohio St.2d 29, 49 O.O.2d 185, 252 N.E.2d 289 (where declared candidate was ineligible by reason of age, there was an involuntary withdrawal that permitted appointment of another candidate); State ex rel. Giuliani v. Cuyahoga Cty. Bd. of Elections (1984), 14 Ohio St.3d 8, 14 OBR 314, 471 N.E.2d 148 (political party was permitted by R.C. 3513.31 to fill vacancy created in judicial candidacy where original candidacy would have required a party nominating petition and primary election).
{¶ 46} In Barth, 65 Ohio St.3d 219, 602 N.E.2d 1130, we construed an undefined word in R.C. 3513.31 to determine when a notice of a meeting sufficiently specified the purpose of that meeting. And as the secretary notes, the court has specifically observed that in Flex, 20 Ohio St.2d 29, 49 O.O.2d 185, 252 N.E.2d 289, and Giuliani, 14 Ohio St.3d 8, 14 OBR 314, 471 N.E.2d 148, “we employed the policy favoring free and competitive elections to construe ambiguous election statutes and preserve candidates’ placement on the ballot.” (Emphasis added.) State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 5, 7, 598 N.E.2d 1152. By contrast, the provisions of R.C. 3513.31 at issue here are patent and unambiguous. “Where duties are unambiguously imposed by election laws, we cannot use public policy to circumvent them.” Id.
{¶ 47} Similarly, Brady’s reliance on cases like Stern v. Cuyahoga Cty. Bd. of Elections (1968), 14 Ohio St.2d 175, 43 O.O.2d 286, 237 N.E.2d 313, is misplaced. In Stern, 14 Ohio St.2d at 184, 43 O.O.2d 286, 237 N.E.2d 313, we emphasized that “[t]he public policy which favors free competitive elections, in which the electorate has the opportunity to make a choice between candidates, outweighs the arguments for absolute compliance with each technical requirement in the petition form, where the statute requires only substantial compliance * * *.” (Emphasis added.) In that case, the statute at issue — R.C. 3513.07 — specifically permitted the form of declaration of candidacy and petition to “be substantially as” set forth in the statute. As noted previously, R.C. 3513.31(D) does not permit such substantial compliance here.
Estoppel and Duty to Defer
{¶ 48} The court of appeals emphasized in its decision that the board of elections failed to advise Brady and the county chairman of the proper actions to take under R.C. 3513.31(D), despite their requests. The board’s possible negligence, however, in failing to properly inform them of the certification requirements did not estop the secretary from invalidating Brady’s candidacy for failure to comply with R.C. 3513.31(D). See, e.g., State ex rel. Steele v. Morrissey, 103 Ohio St.3d 355, 2004-0hio-4960, 815 N.E.2d 1107, ¶ 37 (estoppel is inapplicable to election officials in the exercise of governmental functions).
McTigue Law Group, Donald J. McTigue, and Mark A. McGinnis; O’Shea & Associates Co., L.P.A., and Michael O’Shea; and Mark Griffin, for appellee Jennifer Brady.
Jim Petro, Attorney General, and Sharon A. Jennings and Richard N. Coglianese, Assistant Attorneys General; Langdon & Hartman, L.L.C., David R. Langdon, Curt C. Hartman, and Joshua B. Bolinger, for appellant.
Duvin, Cahn & Hutton and Robert M. Wolff, for appellees Cuyahoga County Board of Elections, Robert T. Bennett, Sally D. Florkiewicz, Edward C. Coaxum Jr., and Loree K. Soggs.
{¶ 49} Moreover, we must defer to the secretary’s reasonable interpretation of election laws. State ex rel. Herman v. Klopfleisch (1995), 72 Ohio St.3d 581, 586, 651 N.E.2d 995. The secretary’s interpretation of R.C. 3513.31(D) is reasonable because it is based on the statute’s plain language.
Conclusion
{¶ 50} Based on the foregoing, the court of appeals erred in granting a writ of prohibition to keep Brady’s name on the ballot because Brady’s name was not properly certified in accordance with R.C. 3513.31(D). The secretary’s conclusion on this issue was neither unreasonable, arbitrary, nor unconscionable. With these additional observations, I concur in the judgment.
Lundberg Stratton, J., concurs in the foregoing opinion.